Case 7:19-mj-00904 Document 1 Filed on 04/22/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint

United States District Court

soUTHERN DI sTRIc-r oF TExAs
‘ McALLEN DIvIsIoN

 

 

 

UNITED sTATEs oF AMERICA
V- CRIMINAL COMPLAINT

Danie| Gonza|ez-Ribon

Case Number: M-19- qog‘i -M

lAE YOB: 1986

lV|exico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about April 21J 2019 in Hida|qo - COul'l’ty, in

_.

the Southern District of Texas

(Track Statutory Language _of Ojense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Los Ebanos, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States; `

in violation of Title 8_ United States Code, Section(s) 1326 (Felony)
l further state that l am a(n) S_enior Patrol Agent and that this complaint is based on the
following facts:

 

Daniel Gonzalez-Ribon was encountered by Border Patrol Agents near Los Ebanos, Texas on April 21, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on Apri121, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally '
Deported/Excluded from the United States on January 16, 2018 throilgh San Ysidro, California. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On February 21, 2017, the defendant was convicted of 8 USC 1326, Re-entry of Removed Alien and sentenced to
fifteen (15) months confinement

/‘\(pnvu|- kV$A _-L§<:¢I-
`”b/

 

Continued on the attached sheet and made a part of this complaint |:lYes INo
» `»
‘, ( .4/ [,/
Swom to before me and subscribed in my presence, Signatur{ of Complainant

April 22, 2019 ~ 7-"/3,¢,¢`. s¢LnLQr.eazrolAgent

y nw
Juan F. Alanis , U.S. Magistrate Judge _ ’

Name and Title of Judicial Officer y Signature of Judicial Officer
1

 

 

